Citation Nr: 1439541	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for service connection for obstructive sleep apnea is decided.  

The Veteran contends that his currently diagnosed obstructive sleep apnea had its onset during active service and has continued since that time.

The service treatment records reveal that the Veteran underwent a mental health evaluation in April 1999.  At that time, he reported that for the prior 4 to 5 months he had experienced new-onset headaches, and concurrent with these headaches he had developed insomnia, particularly middle insomnia.  He also indicated that since reporting to a duty station in a recruiting district in November 1997, he had experienced middle insomnia and deceasing concentration.  He endorsed frequent nightmares that are anxiety driven, and said that he was chronically tired.  Treatment records from May 1999 show that the Veteran continued to report middle insomnia, frequent awakening, and daytime fatigue, although these symptoms had slightly improved with medication.  

In support of his claim, the Veteran submitted lay statements from other servicemembers who indicated that they served with the Veteran.  They related that they witnessed that the Veteran experienced sleeping difficulties during service, including snoring, awakening during the night, and exhaustion.  

VA and private treatment records show that the Veteran underwent a VA approved private sleep study in September 2009 to evaluate sleep apnea.  The impression of the study was severe obstructive sleep apnea-hypopnea syndrome.

The Veteran was provided a VA examination in October 2010 and the examining physician rendered a diagnosis of obstructive sleep apnea.  The examiner indicated that the Veteran's service medical records were reviewed and the examiner could find no evidence of medical visits for sleep disturbances or efforts to control severe snoring.  The examiner stated that in the absence of documentation the only possible direct evidence is the Veteran's testimony.  The examiner said that since the diagnosis was not made until 2009, 8 years after the Veteran's discharge from the military, the recollection of difficulties is more than likely somewhat obscure.  Therefore, the examiner said that the only possible opinion resulting from this review is, "I cannot resolve this issue without resorting to mere speculation."  In a handwritten note on the examination report, the examiner indicated in March 2011 that he had reviewed everything including the lay statements.

The Board finds that the October 2010 VA examiner's opinion is inadequate.  The Board notes that in finding that he could not resolve the issue of whether the Veteran's current sleep apnea began during service, the VA examiner stated that he found no evidence in the service treatment records of medical visits for sleep disturbances.  However, as discussed above, the service treatment records contain documentation of in-service complaints of insomnia and fatigue.  Additionally, the examiner appeared to discount the accuracy of the Veteran's reported recollection of in-service sleep difficulties.  However, the Board finds the lay statements of record, including those of the Veteran and fellow service members, to be credible and competent.  Therefore, the Board finds that a VA examination and medical opinion with a different examiner are necessary for the purpose of determining the etiology of the Veteran's current obstructive sleep apnea.  See 38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the claims files or the electronic records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.
 
2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician, other than the physician who performed the October 2010 VA examination, with sufficient expertise to assess the etiology of the Veteran's currently diagnosed obstructive sleep apnea.  The claims files and all pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probable) that the obstructive sleep apnea originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include the documented insomnia and related symptoms that occurred therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.
 
4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



